J-S24035-20 & J-S24036-20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                  Appellee                :
                                          :
          v.                              :
                                          :
DAVID R. PRATT,                           :
                                          :
                  Appellant               :   No. 2599 EDA 2019

      Appeal from the Judgment of Sentence Entered August 20, 2019
               in the Court of Common Pleas of Bucks County
           Criminal Division at No(s): CP-09-CR-0003704-2018

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                  Appellee                :
                                          :
          v.                              :
                                          :
DAVID R. PRATT,                           :
                                          :
                  Appellant               :   No. 2603 EDA 2019

      Appeal from the Judgment of Sentence Entered August 20, 2019
               in the Court of Common Pleas of Bucks County
           Criminal Division at No(s): CP-09-CR-0008146-2017

BEFORE:        BENDER, P.J.E., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:           FILED SEPTEMBER 11, 2020

     David R. Pratt (Appellant) appeals from his judgments of sentence

imposed following his convictions for burglary, home improvement fraud,

deceptive business practices, and theft by deception at docket number CP-

09-CR-0008146-2017 (8146), and for home improvement fraud, two counts

of theft by deception, two counts of receiving stolen property, bad checks,



*Retired Senior Judge assigned to the Superior Court.
J-S24035-20 & J-S24036-20

and theft of services at docket number CP-09-CR-0003704-2018 (3704).

We affirm his judgment of sentence at each docket.1

     All of the charges relate to Appellant’s business dealings.         The

burglary, deceptive or fraudulent business practices, and theft by deception

charges at docket number 8146 stemmed from

     a large-scale renovation project Appellant agreed to undertake
     for Julie and Wayne Dovan. The Dovans [live in New York City,
     but spend weekends at a home they] own []in … Bucks County.
     In the summer of 2015, the Dovans contacted Appellant to
     renovate a barn located on their property. The renovations were
     to include re-siding the existing structure and remodeling the
     interior to include an art studio, an entertainment area, and a
     storage space. On September 12, 2015, Appellant provided the
     Dovans with an estimate of $95,900 [for the renovations].
     Between September 21, 2015, and March 6, 2016, the Dovans
     issued checks, payable to Appellant, totaling $42,000. …

           Although the work appeared to proceed quickly in the fall
     of 2015,3 no significant work had been [completed] on the
     project as of the [s]pring of 2017, 20 months after the project
     began.
           ______
           3 A trench for water and electric lines was dug, some

           framing was placed at the back of the barn, and pointing of
           the existing stonework was done.

     As early as December 2015, work stoppages began.
     Simultaneously, the Dovans started to have difficulty contacting
     Appellant. When they were able to communicate with him, he
     gave excuses for his failure to respond to them and for his
     failure to work on the property. As the project continued to
     stall, the Dovans began to inquire about the materials they had
     paid for, specifically the cedar siding [for which they had given
     Appellant a $15,000 check on September 21, 2015]. Appellant


1The charges at the two dockets were tried together. We dispose of both
appeals in one memorandum.



                                   -2-
J-S24035-20 & J-S24036-20


     advised the Dovans that the siding had been purchased and was
     in storage. Appellant promised the Dovans he would give them
     a receipt for the siding. Appellant did not produce a receipt. He
     did not deliver or install any wood siding and did not return the
     $15,000 the Dovans paid him to purchase the siding.

            On May 17, 2017, after an extended absence from the
     property and sporadic contact with the Dovans, Appellant made
     an unannounced appearance at the Dovan residence, [which was
     located next to the barn]. The Dovans’ surveillance camera
     captured images of Appellant entering and leaving the Dovans’
     home. Appellant entered the home at 12:55 p.m. He left the
     residence two minutes later, at 12:57 p.m., carrying two bottles
     of beer.    Appellant did not have permission to enter the
     residence and did not have permission to take the beer. … Upon
     being questioned by the Dovans, Appellant stated he entered
     their residence to retrieve screws and nails. Shortly thereafter,
     the Dovans terminated the contract.

           A review of Appellant’s finances revealed that Appellant
     began the project with a negative bank balance. On September
     21, 2015, Appellant deposited the $15,000.00 check issued to
     him by the Dovans into his account. On that same date,
     Appellant cashed a check, payable to himself, for $5,000.00
     from that same account. Two days later, Appellant cashed
     another check, also payable to himself, for $5,000.00 from the
     account. Appellant also made numerous ATM cash withdrawals
     from the account that resulted in another check he issued being
     rejected for insufficient funds.   The only transactions that
     appeared to have any connection to the construction w[ere] to a
     lumber company for $349.48 and to a hardware store for $6.66.

           On October 26, 2015, Appellant deposited [a] $10,000.00
     check issued to him by the Dovans into his account. On that
     same date, Appellant cashed two checks made payable to
     himself – one for $3,000 and one for $2,550 from the account.
     He also made ATM cash withdrawals from the account that
     resulted in another check he issued being rejected for insufficient
     funds. Nothing in Appellant’s bank records indicates any of the
     funds were used for construction purposes.

           On February 7, 2016, Appellant deposited [a] $7,000
     check issued to him by the Dovans into his account. Over the
     following week, Appellant made teller cash withdrawals from that

                                    -3-
J-S24035-20 & J-S24036-20


      account for the amounts of $3,000 and $1,100 and ATM card
      cash withdrawals for the amounts of $500, $500, $202.25, and
      $202.25.    Only two withdrawals appeared to be related to
      construction – one for $8.55 to a contractor supply company and
      one for $62.02 to Ace Hardware.

            On March 6, 2016, Appellant deposited another check for
      $10,000 issued to Appellant by the Dovans into his account.
      Again, Appellant made a series of teller and ATM withdrawals.
      The only withdrawals that appeared to be connected to
      construction were for hardware store purchases for $287.82.

            At the same time the contract was terminated in the spring
      of 2017, the barn was a shell with little more than the frame
      standing.    In November of 2017, the structure collapsed.
      Appellant did not return any of the $42,000 he was paid for the
      project.

Trial Court Opinion, 12/20/2019, at 4-7 (some numbering format, comma

use, capitalization, and party designations altered; titles and record citations

omitted).

      The second set of charges for theft by deception and receiving stolen

property at docket number 3704

      involved a written contract Appellant entered into with
      homeowner Nancy Minich in December of 2017 for work to be
      performed on her property located … in Bucks County…. Under
      the terms of the agreement, Appellant was to build and install a
      lattice fence, build and install a gate around an existing chicken
      coop, and repair, paint, and re-install an existing gate for
      $3,000. Minich gave Appellant a deposit of $1,303 before work
      began.

            At the time the agreement was entered into, Appellant told
      Minich that the project would be complete in a couple of days.
      Eight days later, very little work had been done. In order to
      assure Minich that the work was, in fact, progressing, Appellant
      told her that the gate he agreed to repair was “ready to go” and
      he was about to install it.            Contrary to Appellant’s



                                     -4-
J-S24035-20 & J-S24036-20


      representations, only minor repairs had been completed on the
      gate.

            As the work stoppage continued, Appellant began to ignore
      Minich’s email and telephone inquiries regarding his failure to
      complete the project and her demands for the return of her
      down payment. On February 8, 2018, Minich emailed Appellant
      advising him that, if she did not hear from him in the next week
      and if he did not complete the work as agreed, she would
      contact the police. When Appellant did not respond, she emailed
      him again on February 14, 2018, and advised him that he “must
      either do the work or return the full amount of the check.” She
      further advised him that she had contacted the police and
      planned to “press charges.”

            Appellant did not complete any of the work he agreed to
      perform and did not deliver any of the materials he was
      obligated to supply. Despite these facts, Appellant did not return
      any of Minich’s deposit.

Id. at 7-9 (some numbering format, comma use, capitalization, and party

designations altered; titles and record citations omitted).2



2 During the same trial, Appellant was convicted of several other charges at
docket number 8146 that were also related to his business dealings. He
does not challenge the sufficiency of the evidence for those convictions on
appeal. One set of charges - bad checks, theft by deception, and receiving
stolen property – stemmed from Appellant’s purchase of lumber and other
materials from Tinsman Brothers Lumber, Inc. (Tinsman). On August 23,
2014, Appellant presented a check in the amount of $1,510.57 for these
materials, which subsequently was returned due to insufficient funds in his
account. Tinsman notified Appellant several times of the money due and
owing, but Appellant never paid for the materials.

Appellant’s conviction for theft of services occurred in connection with a
dumpster container from Tinari Container Services (Tinari).       Appellant
contracted with Tinari for delivery of a dumpster container to the Dovans’
property in exchange for $405 that Appellant paid for with his credit card.
After delivery, Tinari was only able to charge $17.88 to the card. Tinari
attempted to charge the card 16 times in 2017 without success, Appellant
(Footnote Continued Next Page)


                                     -5-
J-S24035-20 & J-S24036-20

      Following a non-jury trial, the trial court found Appellant guilty of one

count each of burglary, deceptive business practices, bad checks, theft of

services; three counts of theft by deception; and two counts of receiving

stolen property.3 Appellant initially was sentenced on November 16, 2018,

but following timely-filed post-sentence motions, his sentences were

vacated. Re-sentencing was deferred pending Appellant’s evaluation for the

State Intermediate Punishment (SIP) program.                 On August 20, 2019,

Appellant was re-sentenced.                 At docket number 8146, the trial court

sentenced Appellant to SIP, a consecutive term of probation of ten years,

and ordered him to pay $42,000 in restitution to the Dovans.              At docket

number 3704, the trial court sentenced Appellant to an aggregate term of

probation of seven years, consecutive to his SIP participation and concurrent

to his probation at docket number 8146, and ordered him to pay $4,151.51

in restitution to Minich, Tinari, and Tinsman.

      These timely-filed appeals followed.             Appellant and the trial court

complied with Pa.R.A.P. 1925. Appellant raises four issues in appeal number



(Footnote Continued)   _______________________



did not respond to Tinari’s seven attempts to contact him, and the balance
was still outstanding at trial.

3 The trial court found Appellant not guilty of two counts of home
improvement fraud because neither his agreement with the Dovans nor his
agreement with Minich specified a date by which the services and materials
were to be provided.



                                                 -6-
J-S24035-20 & J-S24036-20

2603 EDA 2019, which relates to the crimes against the Dovans at docket

number 8146.

        1. Whether there was insufficient evidence to find Appellant
           guilty of burglary because the Commonwealth failed to prove
           beyond a reasonable doubt that Appellant entered the home
           with the intent to commit a crime therein.

        2. Whether there was insufficient evidence to find Appellant
           guilty of burglary because the Commonwealth failed to prove
           beyond a reasonable doubt that Appellant was not licensed
           and/or privileged to enter the home.

        3. Whether there was insufficient evidence to find Appellant
           guilty of deceptive business practices because the
           Commonwealth failed to prove beyond a reasonable doubt
           that Appellant had the intent to deceive.

        4. Whether there was insufficient evidence to find Appellant
           guilty of theft by deception because the Commonwealth failed
           to prove beyond a reasonable doubt that Appellant had the
           intent to permanently deprive.

Appellant’s Brief (Dovan Appeal) at 4-5 (trial court answers and unnecessary

capitalization omitted).

        Appellant raises one issue at appeal number 2599 EDA 2019, which

relates to his theft by deception crime against Minich at docket number

3704.

        1. Was there insufficient evidence to find Appellant guilty of
           theft by deception because the Commonwealth failed to prove
           beyond a reasonable doubt that Appellant had the intent to
           permanently deprive.

Appellant’s Brief (Minich Appeal) at 4 (trial court answers and unnecessary

capitalization omitted).




                                     -7-
J-S24035-20 & J-S24036-20

     All of Appellant’s issues challenge the sufficiency of the evidence

supporting his convictions.   “Whether sufficient evidence exists to support

the verdict is a question of law; our standard of review is de novo and our

scope of review is plenary.” Commonwealth v. Giron, 155 A.3d 635, 638

(Pa. Super. 2017). Further, to address a challenge to the sufficiency of the

evidence, we must determine

     whether the evidence at trial, and all reasonable inferences
     derived therefrom, when viewed in the light most favorable to
     the Commonwealth as verdict-winner, are sufficient to establish
     all elements of the offense beyond a reasonable doubt. We may
     not weigh the evidence or substitute our judgment for that of the
     fact-finder. Additionally, the evidence at trial need not preclude
     every possibility of innocence, and the fact-finder is free to
     resolve any doubts regarding a defendant's guilt unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. When evaluating the credibility and weight of the
     evidence, the fact-finder is free to believe all, part or none of the
     evidence. For purposes of our review under these principles, we
     must review the entire record and consider all of the evidence
     introduced.

Commonwealth v. Carr, 227 A.3d 11, 19 (Pa. Super. 2020). Additionally,

the Commonwealth may sustain its burden of proving every element of the

crime beyond a reasonable doubt by means of wholly circumstantial

evidence.   Commonwealth v. Gonzalez, 109 A.3d 711, 716 (Pa. Super.

2015).

Issues 1 and 2 in Dovan Appeal: Burglary

     In order to prove Appellant committed burglary under subsection

3502(a)(2) of the Crimes Code, the Commonwealth had to prove that “with



                                     -8-
J-S24035-20 & J-S24036-20

the intent to commit a crime therein,”    Appellant “enter[ed] a building or

occupied structure, or separately secured or occupied portion thereof that is

adapted for overnight accommodations in which at the time of the offense

no person is present[.]”    18 Pa.C.S. § 3502(a)(2).     “It is a defense to

prosecution for burglary if … [t]he actor is licensed or privileged to enter.”

Id. at § 3502(b).

     Appellant does not dispute that he entered the home of the Dovans,

but argues that the Commonwealth failed to prove that he entered with the

intent to commit a crime therein.   Appellant’s Brief (Dovan Appeal) at 11.

According to Appellant, he entered the home to retrieve two beers that

belonged to one of his workers, which meant he did not enter with intent to

commit a crime. Id. (citing Commonwealth v. Cavanaugh, 133 A.2d 288

(Pa. Super. 1957)). Wayne Dovan did not testify; only Julie Dovan did, and

Appellant contends that Julie’s testimony did not establish that the beer

belonged to her and her husband, since Julie only stated that they kept beer

in the basement, and did not affirmatively state that the beer belonged to

the Dovans. Id.

     Appellant further argues that the Commonwealth failed to prove that

he did not have license or privilege to enter the home, i.e., that he was

someone who naturally was expected to be inside the home in the natural

course of his duties. Id. at 14 (citing Commonwealth v. Corbin, 446 A.2d

308 (Pa. Super. 1982) (concluding janitor exceeded scope of his privilege



                                    -9-
J-S24035-20 & J-S24036-20

when janitor used his work keys to enter outside his working hours to steal

items from the building)). Appellant emphasizes that he entered the home

during the workday, and the Dovans gave him a key and provided him with

the security code so that he could enter the home while he was working on

site to use the bathroom, check for notes from the Dovans, or perform odd

jobs requested by the Dovans. Id. at 15-16.

     The trial court found that Appellant entered the home at 12:55 p.m.,

took two beers from the basement belonging to the Dovans, and left two

minutes later carrying the beers. Trial Court Opinion, 12/20/2019, at 10. It

credited Julie’s testimony that Appellant was not permitted in the home

except for certain circumstances and was not permitted to take their

alcoholic beverages.   Id.   On the other hand, it rejected as not credible

Appellant’s testimony that the beers belonged to his worker, particularly

because when confronted by the Dovans subsequent to the incident,

Appellant lied, claiming he entered their home to retrieve screws and nails.

Id. at 10-11. Accordingly, the trial court determined that Appellant entered

the home with the intent to commit theft. Id. at 10.

     The trial court also rejected the notion that Appellant was privileged to

enter the home based on Julie’s testimony that he did not have general

access to the home, and was only permitted to enter when she requested in

advance for him to perform specific work in the home, which was not the

case that day. Id. at 11. The trial court emphasized that it had been two



                                   - 10 -
J-S24035-20 & J-S24036-20

months since the last time Appellant performed work on the property, and

he had been ignoring the Dovans’ attempts to reach him. Id. at 12. That

and Appellant’s attempts to mislead the Dovans when they confronted him

evidenced he was not there to perform work and instead intended to commit

theft of the beer.

      Upon review of the record, we find that it supports the trial court’s

findings and analysis. When viewing the evidence in the light most favorable

to the Commonwealth, it is clear that the Commonwealth proved the

elements of burglary beyond a reasonable doubt.        The footage from the

security camera shows that Appellant only spent two minutes inside and left

carrying the beer bottles, suggesting that he entered with the specific

purpose of taking the beer.    Appellant’s story changed between his initial

explanation to the Dovans that he was getting screws and his claim at trial

that the beer belonged to his worker, and they had entered the home earlier

in the day to put the beer in the refrigerator to chill it for an after-work

drink. He claims that they entered and exited several times throughout the

day, yet the Dovans’ security camera only alerted them that someone

entered the house once.       Accordingly, there was sufficient evidence to

establish Appellant’s intent to enter the home to commit the crime of theft of

the beer.

      Regarding the defense of privilege, this Court has explained that a

“person is privileged, within the meaning of [the] burglary statute, if he may



                                    - 11 -
J-S24035-20 & J-S24036-20

naturally be expected to be on the premises often and in the natural course

of his duties or habits.” Corbin, 446 A.2d at 311. A person with privilege

“may still commit burglary” if he enters a building when “he would not

reasonably be expected to be present.” Id.                 It is the Commonwealth’s

burden to prove beyond a reasonable doubt that the person was not licensed

or privileged to enter the building. Id. at 309. Privilege can be extinguished

by   a    deterioration   in   relations    and     a   period   of   separation.   See

Commonwealth v. Woods, 638 A.2d 1013, 1015-16 (Pa. Super. 1994).

         We agree with the trial court that the Commonwealth established

sufficient evidence to demonstrate that Appellant did not have a privilege to

enter the residence at the time of the incident, notwithstanding his

possession of a key and the security code. Julie’s testimony established that

Appellant was not granted access to the house carte blanche. Furthermore,

contrary to Appellant’s attempt to paint his entry as part of his normal work

day, prior to the incident he had not shown up to the work site in two

months and was dodging the Dovans’ attempts to reach him.                      Thus, the

Commonwealth sufficiently established that he did not possess a general

privilege to enter and he was not reasonably expected to be present at the

time of the incident. See Corbin, 446 A.2d at 311; see also Woods, 638

A.2d at 1015-16. Accordingly, we affirm his judgment of sentence as to his

burglary conviction.




                                           - 12 -
J-S24035-20 & J-S24036-20


Issue 3 in Dovan Appeal: Deceptive or Fraudulent Business Practices

      Appellant next challenges the sufficiency of the evidence supporting

his deceptive or fraudulent business practices conviction.    Appellant’s Brief

(Dovan Appeal) at 17-19.        “Proof of deceptive or fraudulent business

practices requires that a defendant (1) with a wrongful intent to deceive; (2)

‘in the course of business;’ (3) ‘sells, offers or exposes for sale, or delivers

less than the     represented quantity        of any   commodity or    service.’”

Commonwealth v. Hill, 140 A.3d 713, 718 (Pa. Super. 2016) (citing 18

Pa.C.S. § 4107(a)(2)); see also Commonwealth v. Eline, 940 A.2d 421,

433 (Pa. Super. 2007) (holding that “fraud, which includes a wrongful intent

to deceive, is an element of [deceptive or fraudulent business practices]”).

A defendant may defend against          such a charge by proving by a

preponderance of the evidence “that his conduct was not knowingly or

recklessly deceptive.” 18 Pa.C.S. § 4107(b).

      Appellant contends that in order to be guilty of this crime, a

“defendant must accept the payment with the intent of not completing the

agreed[-]upon work.”    Appellant’s Brief (Dovan Appeal) at 17.       He argues

that the Commonwealth’s evidence was insufficient to establish his intent;

according to Appellant, “there was overwhelming evidence presented that

Appellant had a genuine belief from the time the contract was entered into

up until the day he was fired that he would comply with the contract[.]” Id.

Appellant claims the project was complex and became overwhelming, but he



                                     - 13 -
J-S24035-20 & J-S24036-20

always intended to finish. Id. at 18. He points to his completion of what he

classifies as “substantial” work on the project as evidence that he never

intended to defraud the Dovans when he accepted partial payment on the

project. Id. at 18-19.

      The trial court offered the following analysis of Appellant’s contentions.

The trial court found that Appellant had a negative balance in his bank

account when he accepted the Dovans’ very large project, which then

prompted him to accept large sums of money from the Dovans, which he

“immediately    diverted     to   his   personal   use.”   Trial   Court   Opinion,

12/20/2109, at 13. A review of his bank account shows that he used very

little of the money “to pay for items that could potentially be construction-

related expenses.”     Id.    Despite accepting $15,000 from the Dovans to

purchase cedar siding, his bank account does not reflect a purchase for the

siding, and he neither delivered the siding nor refunded the money. Id. at

13-14.   Appellant initially did some work in the fall of 2015, but “no

significant work” had been performed on the project 20 months later in the

spring of 2017. Id. at 14. He was “absent from the property for extended

periods of time and maintained only sporadic contact with the Dovans.” Id.

Appellant never returned any of the $42,000 to the Dovans, made “spurious

excuses” for delays, and over a year and half later, not only had the barn

not been renovated, but it was “reduced to such poor condition that it

collapsed.”   Id.   Based on these facts, the trial court concluded that the



                                        - 14 -
J-S24035-20 & J-S24036-20

Commonwealth set forth sufficient evidence to establish that Appellant

intended to deceive the Dovans when he took multiple large payments from

them with the intent of not purchasing or delivering the materials promised

or completing the work agreed upon. Id. at 13.

     In Eline, the defendant accepted money to install swimming pools for

a large number of customers and never delivered the pools.          Eline had

argued that given more time, he would have completed the swimming pools

he was contracted to install; in other words, he was slow, but not fraudulent.

Eline, 940 A.2d at 431.

     Eline was convicted of deceptive or fraudulent business practices. We

affirmed Eline’s conviction, concluding that the Commonwealth proved that

Eline did not intend to complete the agreed-upon work when he accepted

deposits and sometimes second payments.        We found it persuasive that

Eline did not begin or complete the installation of pools with a number of

customers within the agreed-upon timeframe, became non-responsive to

inquiries by the customers after acceptance of their money, and did not

refund any portion of monies paid after customers complained. Id. at 433.

We also noted that while Eline completed one swimming pool for one

customer, this partial work did not exonerate him considering he did not

deliver a deck that was part of the contract, did not refund her money, and

did not respond to her inquiries. Id.




                                    - 15 -
J-S24035-20 & J-S24036-20

     Similarly, when viewing the evidence in the instant case in the light

most favorable to the Commonwealth, we conclude the same result is

warranted   here.    The   Commonwealth       introduced   sufficient   evidence

demonstrating that, based on the totality of the circumstances, one could

infer that, notwithstanding some initial work on the project, Appellant

accepted money for services he did not intend to complete and materials he

did not intend to deliver. We agree with the trial court that the combination

of Appellant’s negative cash flow, immediate transfers to his personal

account following large sums paid by the Dovans, failure to purchase the

cedar siding despite being provided specific sums to do so, lack of

construction purchases, long absences from the project, failure to remain in

consistent contact and to respond to the Dovans’ inquiries, sporadic

approach to the work, constant excuses, and failure to make substantial

progress on the project after 20 months, all demonstrate his wrongful intent

to deceive the Dovans. Accordingly, we affirm his conviction for deceptive

and fraudulent business practices.

Issue 4 in Dovan Appeal: Theft by Deception

     Appellant challenges the sufficiency of the evidence for his conviction

of theft by deception relating to his contract to restore the Dovans’ barn.

Appellant’s Brief (Dovan Appeal) at 20-21. “A person is guilty of theft if he

intentionally obtains or withholds property of another by deception.”        18

Pa.C.S. § 3922(a). To deceive within the meaning of the statute, the person



                                     - 16 -
J-S24035-20 & J-S24036-20

must intentionally “create[] or reinforce[] a false impression, including false

impressions as to law, value, intention or other state of mind.”        Id. at

§ 3922(a)(1). “[D]eception as to a person’s intention to perform a promise

shall not be inferred from the fact alone that he did not subsequently

perform the promise[.]” Id. To render a failure to perform under a contract

a crime, the factfinder must infer from facts other than the non-completion

that the defendant “never intended to perform his part of the contract.”

Commonwealth v. Gallo, 373 A.2d 1109, 1111 (Pa. 1977); see also

Commonwealth v. Layaou, 405 A.2d 500 (Pa. Super. 1979) (holding that

the Commonwealth must prove that the defendant did not intend to perform

at the time he accepted payment under a contract; because Layaou began

the project, the evidence showed Layaou originally intended to perform the

work and simply later abandoned it).

      Appellant argues that because he began work on the home, the

Commonwealth did not prove that he deceived the Dovans by creating or

reinforcing a false impression that he would perform the work when he did

not intend to do so.     Appellant’s Brief (Dovan Appeal) at 20-21 (citing

Layaou, supra). He emphasizes the lack of end date in the contract and

points to alleged delays in obtaining a permit and his personal family

problems, and claims he always intended to perform the work up until the

day he was fired. Id. at 21.




                                    - 17 -
J-S24035-20 & J-S24036-20

        We are not persuaded by Appellant’s argument.        Unlike Layaou,

where the Commonwealth simply relied upon Layaou’s non-completion of the

project, the Commonwealth here introduced a variety of evidence indicating

that Appellant created a false impression that he would completely restore

the barn and purchase certain supplies, such as the cedar siding, but in

actuality he did not intend to complete the project or purchase the supplies

when he accepted the various deposits from the Dovans.       As explained in

more detail supra, while Appellant may have performed some work for the

Dovans, the haphazard work he completed over the course of 20 months

paled in comparison to the work he promised the Dovans he would complete

at the outset.       Moreover, the disparity between promises and his

performance was occurring alongside the backdrop of his negative cash flow,

immediate transfers to his personal account following deposits, failure to

purchase large-scale supplies and other construction purchases, lengthy

absences, and dodging of the Dovans’ inquiries.     Accordingly, we conclude

the Commonwealth introduced sufficient evidence of his deception, and

affirm his conviction for theft by deception at appeal number 2603 EDA

2019.

Issue 1 in Minich Appeal: Theft by Deception

        As with his theft by deception conviction regarding the Dovans’ barn,

Appellant challenges the sufficiency of the evidence proving that he deceived

Minich as to the building of her chicken coop. Once again, Appellant argues



                                    - 18 -
J-S24035-20 & J-S24036-20

he always intended to finish the project, and points to the lack of end date in

the contract, obstacles such as inclement weather interfering with outdoor

work, and the completion of some of the contractually-obligated work.

Appellant’s Brief (2599 EDA 2019) at 10-12.

        The trial court offered the following analysis of Appellant’s sufficiency

claim.

               As was the case with the Dovans, [Appellant] accepted the
        [$1303.00] down payment followed by an immediate work
        stoppage and, thereafter, maintained only sporadic contact with
        [Minich]. Although the project was a simple one [Appellant] had
        promised he would complete in a few days, he performed only a
        minimal amount of work, never delivered the promised
        materials, never completed any aspect of the project[,] and
        never refunded any of the down payment money. Based on the
        totality of the circumstances, [the trial court] finds that the
        evidence was sufficient to establish intent.

Trial Court Opinion, 12/20/2019, at 15.

        Upon review, we determine that the trial court’s findings are supported

by the record.     Although there was no end date to the project, Appellant

represented that the project was a simple one with a short turn-around

time, yet only completed a sliver of the promised work before dodging

Minich’s inquiries.    He did not return Minich’s money upon demand or

complete the project, misled Minich about the status of repairs to the gate,

and did not return Minich’s gate upon demand.         Accordingly, we conclude

the Commonwealth introduced sufficient evidence of his deception, and

affirm his conviction for theft by deception at appeal number 2599 EDA

2019.

                                      - 19 -
J-S24035-20 & J-S24036-20

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 9/11/20




                                 - 20 -